            Case 21-32156 Document 81 Filed in TXSB on 07/30/21 Page 1 of 2



UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
KEVIN M. EPSTEIN
UNITED STATES TRUSTEE
REGION 7, SOUTHERN and WESTERN DISTRICTS OF TEXAS
JANA SMITH WHITWORTH,
TRIAL ATTORNEY
515 Rusk, Suite 3516
Houston, Texas 77002
Telephone: (713) 718-4650
Fax: (713) 718-4670
Email: Jana.Whitworth@usdoj.gov

                    UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION
                                          §
    In re:                                § Chapter 11
                                          §
    AGILON ENERGY HOLDINGS II LLC, et al. § Case No. 21-32156 (MI)
                                          §
                Debtors. 1                § (Jointly Administered)
                                          §

                       THE UNITED STATES TRUSTEE’S
       NOTICE OF APPOINTMENT OF COMMITTEE OF UNSECURED CREDITORS

TO THE HONORABLE MARVIN ISGUR, UNITED STATES BANKRUPTCY JUDGE:
          COMES NOW Kevin M. Epstein, the United States Trustee for Region 7 (Southern and
Western Districts of Texas), who pursuant to 11 U.S.C. § 1102(a)(1) hereby appoints the following
eligible creditors to the Committee of Unsecured Creditors in this case:
                         Members                                              Counsel for Member
    NAES Corporation
    Attn: David Minor, Associate General Counsel
    1180 NW Maple Street, Suite 200
    Issaquah, WA 98103
    (425) 961-4700 – Telephone
    (425) 961-4646 – Fax
    Email: david.minor@naes.com



1
    The debtors and debtors in possession these chapter 11 cases (the “Bankruptcy Cases”), along with the last four digits
    of their respective Employer Identification Numbers, are as follows: Agilon Energy Holdings II LLC (3389) (“Agilon”),
    Case No. 21-32156; Victoria Port Power LLC (4894) (“VPP”), Case No. 21-32157; and Victoria City Power LLC
    (4169) (“VCP” and together with Agilon and VPP, the “Debtors”), Case No. 21-32158. The Debtors’ mailing address
    is: 5850 San Felipe, Ste 601, Houston, Texas 77057.
        Case 21-32156 Document 81 Filed in TXSB on 07/30/21 Page 2 of 2




 Baker Hughes Company
 Attn: Christopher J. Ryan
 2001 Rankin Road
 Houston, Texas 77073
 (713) 416-0149 (cell)
 Email: chris.ryan@bakerhughes.com

 Saber Power Services, LLC
 Attn: Jessica Albin
 9841 Saber Power Lane
 Rosharon, Texas 77583
 (832) 804-6527 – Telephone
 Email: jalbin@saberpower.com



       SIGNED on July 30, 2021.

                                              Respectfully submitted,

                                              KEVIN M. EPSTEIN
                                              UNITED STATES TRUSTEE
                                              REGION 7, SOUTHERN and WESTERN
                                              DISTRICTS OF TEXAS

                                              By:    /s/ Jana Smith Whitworth
                                                     Jana Smith Whitworth, Trial Attorney
                                                     Texas Bar No. 00797453/Fed. ID No. 20656
                                                     515 Rusk, Suite 3516
                                                     Houston, Texas 77002
                                                     (713) 718-4650 - Telephone
                                                     (713) 718-4670 - Fax
                                                     Email: Jana.Whitworth@usdoj.gov



                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served by electronic means on
all PACER participants on this 30th day of July, 2021.

                                              /s/Jana Smith Whitworth
                                              Jana Smith Whitworth
